Citation Nr: 0007522	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  94-46 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right leg stress fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran's active military service included a period from 
August 1981 to September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1993 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
hearing loss and denied a compensable rating for the 
veteran's service-connected residuals of a right leg stress 
fracture.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a 
hearing loss disability as defined by VA.

2.  The right middle tibia has tenderness to palpation, but 
there is no knee or ankle impairment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1999).

2.  An increased (compensable) rating for residuals of a 
right leg stress fracture is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.71a 
(Diagnostic Codes 5260, 5261, 5262, 5271) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The veteran contends that he has hearing loss that was caused 
by exposure to noise in service.

A review of the veteran's service medical records reveals 
that a number of audiological examinations were conducted 
over the course of his military service.  See records dated 
in November 1980, November 1985, September 1986, September 
1987, and October 1987.  Theses audiological evaluations show 
that the veteran had increased thresholds on occasion.  
Specifically, at the November 1980 audiological examination, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
20
10
5
LEFT
10
5
15
10
10

Subsequently, at a November 1985 audiological examination, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
10
10
5
10
15

At the September 1986 audiological examination, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
5
0
LEFT
10
10
5
15
10

The veteran's pure tone thresholds, in decibels, at the 
September 1987 audiological examination, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
20
10
LEFT
10
20
10
20
10

At the audiological examination conducted in October 1987, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
20
10
LEFT
10
20
10
20
10

Next, the veteran underwent a VA audiological examination in 
May 1993.  At that time pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
25
20
20
20

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.  Additionally, the VA examiner opined 
that the veteran's hearing was within normal limits.

Thereafter, VA treatment records show the veteran underwent 
an audiological examination in October 1994.  At that time, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
15
LEFT
20
25
20
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  
Additionally, the VA examiner opined that the examination 
showed no significant changes in hearing since the veteran's 
May 1993 examination - he continued to have normal hearing 
with good speech discrimination bilaterally. 

Next, at an April 1995 reserve component examination, 
audiological examination revealed the veteran's pure tone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
5
5
10
10
15

Lastly, at a December 1996 audiological examination, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
15
15
10
20
20

The veteran testified at a personal hearing at the RO in 
October 1997.  He reported that he had periodic difficulty 
hearing out of one ear.  He said that he last underwent 
audiological examination in approximately December 1996.  
(The Board notes that, a copy of that examination report was 
presented by the veteran to the hearing officer and the 
results of that examination are set out above.)  In addition, 
the veteran testified that he periodically had difficulty 
with hearing while driving - his hearing would go out in one 
ear for approximately two to three seconds and then start up 
again.  However, he had not been given hearings aids and he 
did not report difficulty hearing people on the telephone.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Furthermore, with hearing loss claims, it is important to 
point out that VA may only find hearing loss to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Board finds that what is significant about the evidence 
described above is, paradoxically, what it does not show.  
While a review of the audiological evaluations in the record 
reveals increased thresholds on occasion, none of the records 
on appeal shows "impaired hearing" as defined by § 3.385.  
Therefore, his claim of service connection for hearing loss 
must be denied as not well grounded because no current 
disability is shown.  Caluza, supra.  

The Board, in reaching the above conclusion, has considered 
the contentions of the veteran made through written 
statements filed with the RO as well as his personal hearing 
testimony.  However, these statements do not provide a 
current diagnosis of "impaired hearing" as defined by 
§ 3.385.  While the veteran is competent to provide 
information as to the visible symptoms he experienced during 
and after service, he has not been shown to be competent to 
provide the medical opinion evidence necessary to make the 
claim of service connection well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998). 

Because no competent medical evidence has been presented to 
show a current disease process for which service connection 
may be granted, his claim of service connection for hearing 
loss is not well grounded.  Importantly, as noted above, when 
the veteran fails to meet his burden of submitting a well-
grounded claim, the Board is without jurisdiction to act.  
Boeck, supra.

Increased Rating Claim

The veteran asserts that his right leg disability has become 
worse over time, manifested by chronic pain and swelling and 
thus more nearly approximates those requirements needed to 
qualify for a compensable rating. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999). 

The Board notes that historically service connection was 
granted for a right leg stress fracture and this disability 
was most recently rated by the RO as non-compensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(impairment of the tibia and fibula).  See RO decisions 
entered in November 1992 and June 1993.  

In circumstances such as this, the Board considers 
entitlement under all potentially applicable rating criteria.  
A claimant will be entitled to a compensable rating if 
flexion of the knee is limited to 45 degrees (10 percent), 
limited to 30 degrees (20 percent), or limited to 15 degrees 
(30 percent) (Diagnostic Code 5260); extension of the knee is 
limited to 10 degrees (10 percent), limited to 15 degrees (20 
percent), limited to 20 degrees (30 percent), limited to 30 
degrees (40 percent), or limited to 45 degrees (50 percent) 
(Diagnostic Code 5261).  Impairment of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
rating.  Diagnostic Code 5262.  Such impairment with moderate 
knee or ankle disability warrants a 20 percent rating, and 
such impairment with marked knee or ankle disability warrants 
a 30 percent rating.  Id.  Nonunion of the tibia or fibula 
with loose motion requiring a brace warrants a 40 percent 
rating.  Id.  Moderate limitation of motion of the ankle (10 
percent) or marked limitation of motion of the ankle (20 
percent) also result in compensable ratings.  Diagnostic 
Code 5271.

In addition, when evaluating loss of joint motion, 
consideration is given to the degree of functional loss 
caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Next, the Board observes that, "[i]n every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met."  38 C.F.R. § 4.31 (1999).  In addition, 38 C.F.R. 
§ 4.40 (1999) indicates that functional losses may be shown 
on examination to be caused by pain, but such a problem must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  

The Board finds that, based upon the findings at the most 
recent VA examinations, and a review of all medical records 
associated with the claims file, the veteran does not have a 
slight right knee disability, a slight right ankle 
disability, or a compensable level of loss of motion in 
either the right knee or right ankle.  Therefore, he does not 
meet the requirements to be awarded a compensable rating 
under potentially applicable rating criteria.  

Starting in June 1985, the veteran was followed for 
complaints of right leg pain and swelling that was 
subsequently diagnosed as a stress fracture/shin splints.  
See treatment records dated in June 1985, October 1985, April 
1986, July 1986, March 1987, April 1987, May 1987, August 
1987, November 1988, March 1989, April 1989, and June 1994; 
also see right leg x-rays dated in April 1986, July 1986, 
April 1987, May 1987, and March 1989; also see physical 
profiles dated in October 1985, November 1985, April 1986, 
July 1986, December 1986, April 1987, May 1987, September 
1987, October 1987, April 1995, and June 1995; also see 
periodic examinations dated in November 1985, October 1987, 
and April 1995.  More recently, at VA examinations in May 
1993 and February 1995, the veteran reported a history of 
shin splints and tenderness in the right lower leg since the 
mid-1980's.  He complained of some adverse symptoms with fast 
walking or pressure.  However, on examination, both the May 
1993 and the February 1995 examiners observed that the 
veteran's adverse symptomatology was limited to tenderness 
with palpation over the lower third of the tibia above the 
ankle for a distance of about one inch.  Otherwise the right 
leg was normal.  Specifically, the 1995 examiner reported 
that, on examination, there was normal alignment of the right 
tibia, his legs were equal in length without measurable 
increased circumference of the right calf, he was able to 
heel and toe-walk without difficulty, and there was no 
measurable increased circumference of the right ankle.  Deep 
tendon reflexes were 1+ and symmetrical bilaterally in the 
lower extremities, and sensory and vascular examinations were 
within normal limits.  Moreover, right knee range of motion 
was full.  Additionally, the cruciate and collateral 
ligaments were intact.  In addition, x-rays taken at both of 
these examinations were unremarkable except for a spur 
formation in the region of the tibial tubercle.  Furthermore, 
the 1995 examiner opined that x-rays did not even reveal the 
old healed fracture.  The diagnoses were history of stress 
fracture in the lower third of the right tibia. 

The Board finds that the evidence does not show that the 
veteran experiences any disabling problem except for some 
tenderness in the area of the right tibia.  Although he has 
complained of pain, and while it might be expected that he 
would experience certain functional losses due to such pain, 
there is no competent evidence to support a conclusion that 
he has compensably disabling problems supported by underlying 
pathology.  38 C.F.R. § 4.40.  Indeed, there has been no 
objective confirmation of his having more than tenderness on 
palpation.  Id.  Therefore, his symptoms do not suggest 
difficulties that approximate the criteria for a compensable 
rating under Diagnostic Code 5260, 5261, 5262, or 5271.  
38 C.F.R. § 4.71a (1999).  In other words, he has no right 
knee or right ankle disability, see Diagnostic Code 5262, and 
there has been no indication that he experiences any 
underlying pathology that would require an analysis of 
functional loss under the requirements of DeLuca, supra.  
Neither VA examiner reported underlying pathology to account 
for joint malfunction or any behavior by the veteran that 
would indicate that the complaints of pain had been 
objectively demonstrated.  38 C.F.R. § 4.40.  Therefore, even 
taking into account the veteran's complaints, the Board 
concludes that the veteran does not experience functional 
debility that equates to a compensable rating, no matter 
which of the aforementioned Diagnostic Codes is applied.  

The Board, in reaching the conclusions noted above, has 
considered the veteran's arguments as set forth in written 
statements to the RO and at his personal hearing.  
Specifically, the veteran testified at his October 1997 
personal hearing that adverse symptomatology included 
periodic swelling of the right foot as well as periodic loss 
of sensation in the right foot.  Additionally, he reported 
that his right leg always felt as if it had a knot in it at 
the site of the old fracture.  Moreover, with running, he 
experienced increased swelling at that site.  The veteran 
testified that, during the six months he served in Germany 
after being recalled to active duty, he did not have to 
perform physical training and consequently did not need to 
seek treatment for his right leg disability.  Similarly, at 
his job as a delivery driver, because he could work at his 
own pace, his leg did not bother him.  However, he did report 
that he had to leave the military reserves because he was 
unable to perform either the run or the walk required to meet 
the physical qualification test.  

The Board finds that, while a lay witness can provide 
evidence as to the visible symptoms or manifestations of a 
disease or disability, his belief as to the current severity 
of his service-connected disability is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, as already 
noted, his complaints have not been supported by findings of 
underlying pathology or by objective confirmation on clinical 
evaluation.  38 C.F.R. § 4.40.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable rating.  


ORDER

Service connection for hearing loss is denied.

An increased (compensable) rating for residuals of a right 
leg stress fracture is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



